Sanchez v Delta Airlines, Inc. (2020 NY Slip Op 06970)





Sanchez v Delta Airlines, Inc.


2020 NY Slip Op 06970


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Friedman, J.P., Manzanet-Daniels, Oing, Kennedy, JJ. 


Index No. 27247/18E Appeal No. 12468 Case No. 2019-5782 

[*1]Jose Junco Sanchez Also Known as Jose Junco, Plaintiff-Appellant,
vDelta Airlines, Inc., et al., Defendants-Respondents.


Gabriel Fischbarg, New York, for appellant.
Shearer PC, Locust Valley (Mark G. Vaughan of counsel), for respondents.

Order, Supreme Court, Bronx County (Ruben Franco, J.), entered July 2, 2019, which granted the motion of defendant Delta Airlines, Inc. (Delta) to dismiss the complaint as against it, unanimously affirmed, without costs.
The court properly granted Delta's motion to dismiss the complaint as against it wherein plaintiff alleged that he sustained injuries while at work. Plaintiff's claims against Delta, his employer, are barred by the exclusive remedy of the Workers' Compensation Law (see Workers' Compensation Law§ §11, 29[6]; Jean-Louis v Hilton Hotels Corp., 68 AD3d 406 [1st Dept 2009]). Furthermore, plaintiff's argument that the intentional tort exception to the Workers' [*2]Compensation Law applies is unpreserved
(see Davila v City of New York, 95 AD3d 560, 561 [1st Dept 2012]), and in any event, is unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020